JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed April 18, 2011, be affirmed. Appellant has not demonstrated standing with regard to his claims against the Solicitor General and Attorney General, because he has not alleged facts demonstrating that appellees have caused him a “concrete and particularized” injury. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). Appellant’s claims against the appellee federal judges are barred on judicial immunity grounds, see Forrester v. White, 484 U.S. 219, 225, 108 S.Ct. 538, 98 L.Ed.2d 555 (1988); Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993), and appellant has thus failed to state a claim upon which relief may be granted. See Fed.R.Civ.P. 12(b)(6); Baker v. U.S. Parole Comm’n, 916 F.2d 725, 727 (D.C.Cir.1990); Davis v. District of Columbia, 158 F.3d 1342, 1349 (D.C.Cir.1998).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.